               Case 3:17-cv-05236-WHA Document 112 Filed 10/17/18 Page 1 of 3



 1    Craig Labadie, State Bar No. 101681
      Law Offices of Craig Labadie
 2    21C Orinda Way, #354
      Orinda, CA 94563
 3    Telephone: (925) 250-5424
      Email:      clabadie@albanyca.org
 4
      Gregory M. Fox, State Bar No. 070876
 5    BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
      2749 Hyde Street
 6    San Francisco, California 94109
      Telephone: (415) 353-0999
 7    Facsimile: (415) 353-0990
      Email:      gfox@bfesf.com
 8
      Attorneys for Defendant/Counterclaimants
 9    THE CITY OF ALBANY, LANCE CALKINS, JEFF BOND, PENELOPE LEACH CRUMPLEY,
      PETER MAASS and ANA ROCHELLE NASON
10    Bridget A. Clarke, State Bar No. 161320
      Andrew J. Dhuey, State Bar No. 161286
11    456 Boynton Avenue
      Berkeley, California 94707
12    Telephone: (510) 528-7755
      Email:      baclarke@comcast.net; ajdhuey@comcast.net
13
      Attorneys for Counterclaimant
14    ANA ROCHELLE NASON
15    Robert E. Nichols, State Bar No. 100028
      3060 El Cerrito Plaza, Number 316
16    El Cerrito, CA 94530
      Telephone: (510) 423-3280
17    Email:       renichols01@comcast.net
18    Attorney for Plaintiff/Counter-Defendants
      LIONS CLUB OF ALBANY, CALIFORNIA, ALBANY LIONS CLUB FOUNDATION
19

20                                        UNITED STATES DISTRICT COURT
21                                     NORTHERN DISTRICT OF CALIFORNIA
22   THE LIONS CLUB OF ALBANY, CALIFORNIA,                          Case No. 3:17-cv-05236-WHA
23            Plaintiff,
                                                                    STIPULATED MOTION FOR DISMISSAL
     v.                                                             AND ENTRY OF FINAL JUDGMENT
24
     THE CITY OF ALBANY, LANCE CALKINS,
25   JEFF BOND, PENELOPE LEACH CRUMPLEY,
     PETER MAASS, ROCHELLE A. NASON, and
26
     DOES 1 through 50;
27            Defendants,
28   AND RELATED COUNTERCLAIMS.                                     Hon. William H. Alsup
30
     STIPULATED MOTION FOR DISMISSAL AND ENTRY OF FINAL JUDGMENT
31 Lion’s Club v City of Albany, et al. U.S. District Court Case No. 3:17-cv-05236-WHA
               Case 3:17-cv-05236-WHA Document 112 Filed 10/17/18 Page 2 of 3



 1            STIPULATED MOTION FOR DISMISSAL AND ENTRY OF FINAL JUDGMENT

 2            Plaintiffs/counter-defendants LIONS CLUB OF ALBANY, CALIFORNIA, ALBANY LIONS

 3   CLUB FOUNDATION and defendants/counterclaimants THE CITY OF ALBANY, LANCE CALKINS,

 4   JEFF BOND, PENELOPE LEACH CRUMPLEY, PETER MAASS, and ANA ROCHELLE NASON

 5   (incorrectly sued as ROCHELLE A. NASON) have agreed to settle, adjust, and compromise their claims

 6   against each other in the above-captioned action, with preservation of certain appeal rights by the parties,

 7   in accordance with the terms of their Settlement Agreement dated July 3, 2018 (“Settlement

 8   Agreement”). The parties have further agreed to bear their own fees and costs incurred in this action.

 9            By agreement and pursuant to Federal Rule of Civil Procedure 58(d), the parties move the Court

10   to enter as final judgment the following Court findings and rulings in this case, and dismiss the rest of

11   this action with prejudice, each party to bear its own fees and costs: the Court’s grant of summary

12   judgment on the causes of action asserted in the Counterclaim (D.E. 26) contained in its Order Granting

13   in Part and Denying in Part Cross-Motions for Summary Judgment dated June 15, 2018 (D.E. 83).

14   Federal Rule of Civil Procedure 58(d) allows “any party to move for entry of judgment on a separate

15   document” as required by Rule 58(a) to “protect all needs for prompt commencement of the periods for

16   motions, appeals, and execution or other enforcement.” See Fed. R. Civ. P. 58, Advisory Committee

17   Notes for the 2002 Amendments.

18            By joining in this motion, the parties do not consent to the findings or rulings related to the causes

19   of action asserted in the Counterclaim (D.E. 26) contained in the Court’s Order Granting in Part and

20   Denying in Part Cross-Motions for Summary Judgment (D.E. 83). Instead, the parties reserve their rights

21   to argue on appeal all of the issues raised by such findings or rulings. The parties agree that there is no

22   reason for delay in certifying the finality of these findings and rulings for purposes of appellate view.

23   The Court’s Order Granting in Part and Denying in Part Cross-Motions for Summary Judgment (D.E. 83)

24   in conjunction with the parties’ settlement of the remaining issues leave no triable issues remaining in

25   this action. Entry of final judgment will expedite the ultimate resolution of the remaining issues.

26   ///
27   ///

28   ///

30                                                               1
     STIPULATED MOTION FOR DISMISSAL AND ENTRY OF FINAL JUDGMENT
31   Lion’s Club v City of Albany, et al. U.S. District Court Case No. 3:17-cv-05236-WHA
               Case 3:17-cv-05236-WHA Document 112 Filed 10/17/18 Page 3 of 3



 1            For the foregoing reasons, the parties respectfully ask the Court to grant this stipulated motion.

 2

 3                                                            Respectfully submitted,

 4   DATED: October 17, 2018                                  BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 5

 6
                                                              By:          /s/ Gregory M. Fox
 7                                                                    Gregory M. Fox
                                                                      Attorney for the Defendants/Counterclaimants
 8                                                                    THE CITY OF ALBANY, JEFF BOND,
                                                                      PENELOPE LEACH CRUMPLEY, PETER
 9                                                                    MAASS, ANA ROCHELLE NASON
10

11   DATED: October 17, 2018                                  ROBERT E. NICHOLS ATTORNEY AT LAW

12

13
                                                              By:          /s/ Robert E. Nichols
14                                                                    Robert E. Nichols
                                                                      Attorney for the Plaintiff/counter-defendant
15                                                                    LIONS CLUB OF ALBANY, CALIFORNIA,
                                                                      LIONS CLUB OF ALBANY FOUNDATION
16

17

18

19

20                                             ATTORNEY ATTESTATION

21            I, Gregory Fox, am the ECF user whose identification and password are being used to file the

22   foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the filing of

23   these documents has been obtained from each of its Signatories.

24

25   DATED: October 17, 2018                                              /s/ Gregory M. Fox
                                                                          Gregory M. Fox
26
27

28

30                                                               2
     STIPULATED MOTION FOR DISMISSAL AND ENTRY OF FINAL JUDGMENT
31   Lion’s Club v City of Albany, et al. U.S. District Court Case No. 3:17-cv-05236-WHA
